PER CURIAM.
The motion for rehearing is predicated of two grounds: (1) That the territorial statute of 1903 (Raws N. M. 1903, p. 51, c. 33), requiring every railroad corporation doing business in the territory to file its charter, giving its “principal place of business” and designating some person upon whom service of process could be had, was repealed before the plaintiff’s cause of action accrued. (2) The statute of 1903, which amended the prior statute giving the right of action for wrongful death, by imposing the conditions therein expressed in the original opinion herein, was disapproved by Congress on May 13, (1908, after the judgment in the trial court, and after the cause was brought to this court for review on writ of error, but before the final decision in this court. 35 Stat. 573.
The suggestion in the original opinion respecting the provision “where such corporation has its principal place of business” was merely arguendo, on the assumption of its existence and validity. The Supreme Court of the territory, in Singer Manufacturing Company v. Hardee et al., 4 Johns. (N. M.) 175, 16 Pac. 605, decided in 1888, held that the provision of the statute requiring foreign corporations doing business in the territory to do certain acts as a condition under which they could transact business therein, was invalid in so far as it constituted a regulation of interstate commerce, and that a failure to comply therewith was no defense to an action by the foreign corporation against a local defaulting agent. That provision of the statute was repealed by act of the Legislature in 1905. It does not follow, however, that a rehearing should be granted because of the reference to that statute in the opinion. Section 5 of the amendatory act of 1903 provided that:
“This act shall not apply to cases in which the person or corporation against whom damages for personal injuries are claimed cannot he duly served with process in this territory.”
Section 2963, Comp. Laws N. M. 1897, in force at the time of the injury in question, provides that service of process may be had upon any station agent at any station or' depot along the line within any county in the territory, and, if there be no such station or agent, service may be made upon any conductor of a passenger or freight train of such company. Therefore it cannot be claimed that there was no method under an existing valid statute of New Mexico of obtaining service upon a foreign railroad corporation operating within the territory.
In respect of the second ground of the motion, that the said statute of 1903 was disapproved of by Congress before the decision of this case on writ of error, we deem it proper to say that this fact was not called to the attention of the court, either in the brief of counsel or at the hearing; otherwise, the effect of it would have been considered and disposed of in the opinion. It is sufficient, however, to say that, had the fact been called to the attention of the court, it *83would not have altered the result. The disapproving resolution oí Congress was predicated of section 7 of the organic act of the territory (Act Sept. 9, 1850, c. 49, 9 Stat. 449), which, aliunde, provides that:
“All laws passed by the legislative assembly and governor shall be submitted to the Congress of the United Stat.es, and, if disapproved, shall be null and of no effect.”
A similar provision is found in the General Statutes of the United States (section 1850), applicable to all territories not excepted therefrom. Presumptively the territorial legislative acts are submitted to Congress within a reasonable time after adoption. Said provision of the organic act does not require any action to he taken by Congress to validate territorial enactments. It only provides that, when the enactments are disapproved, they shall thenceforth be null and of no effect. The legislative act of New Mexico passed in 1903 had stood for five years before its disapproval by Congress. Up to the day of its disapproval it was the law of the territory, unless at its inception it was not within the first clause of said section 7 of the organic act, which declares:
“That the legislative power of the territory shall extend to all rightful subjects of legislation, consistent with the Constitution of the United States and the provisions of this act.”
There is no foundation for the contention that the provision of the act of 1903 in question, as shown by the original opinion herein, is inconsistent with the Constitution of the United States or the provisions of the organic act; and therefore, until disapproved by Congress, it was the law of the territory, in force and operative. Accordingly it was said in Miners’ Bank v. State of Iowa, 12 How. 7, 13 L. Ed. 867:
“Congress, in creating the territorial governments, and in conferring upon them powers of general legislation, did not, from obvious principles of policy and necessity, ordain a suspension of all acts proceeding from those powers, until expressly sanctioned by themselves, whilst for considerations equally strong they reserved the power of disapproving or annulling such acts of territorial legislation as might be deemed detrimental. A different system of procedure would have been fatal to all practical improvement in those territories, however urgently called for — nay, might have disarmed them of the very power of self-preservation. An invasion, or insurrection, or any other crisis demanding the most; strenuous action, would have had to remain without preventive or remedy, till Congress, if not in session, could be convened, or, when in session, must have awaited its possibly procrastinated aid.”
So in Walker v. New Mexico & Southern Pacific Railroad Co., 165 U. S. 593, loc. cit. 604, 17 Sup. Ct. 421, 41 L. Ed. 82,7, Mr. Justice Brewer observed:
“New Mexico is a territory; lmt in it the legislature has all legislative ¡lower, except as limited by the Constitution of the United States and the organic act and the laws of Congress appertaining thereto.”
The same idea is expressed in Hornbuckle v. Toombs, 18 Wall. 648, loc. cit. 655, 21 L. Ed. 966.
Counsel’s whole argument in support of the motion for rehearing is based upon a false premise, to wit: That the provision of the amendatory act of 1903, requiring the giving of notice within 90 days *84after the injury, pertains merely to matter of procedure, and was in the nature of a statute of limitation on the right of action; and, therefore, when the statute was disapproved by Congress, it was like a repealing act affecting the remedy, passed while the case is on appeal and before final judgment thereon, either destroying the right of appeal or removing the bar. The Legislature of New Mexico gave to the defendant in error a right of action for damages resulting from death — a right which did not exist at common law. The Legislature which gave that right, by the act of 1903, declared that it could be exercised only on the condition that within 90 days after the given cause of action arose, the plaintiff should give the specified notice. This was a condition precedent to the right, of action, the nonperformance of which took away the cause of action. When this injury occurred, and this suit was brought, the act of 1903 was a valid law, in force and effect. Under it, when this suit was brought, the plaintiff had no cause of action, as she had not performed the condition precedent. The subsequent disapproval by Congress was prospective only in its operation. It did not have the effect to revivify that which had been dead for 2% years.
The petition for rehearing is denied.